Citation Nr: 1035197	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  10-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for rheumatic fever with 
heart condition.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse, and son




ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In connection with this appeal, the Veteran, his spouse, and his 
son testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in May 2010; a transcript of 
that hearing is associated with the claims file.

At the Veteran's May 2010 Board hearing and in June 2010, he 
submitted additional evidence consisting of a statement from his 
spouse and private medical opinions.  In connection with the 
submission of such documents, he waived agency of original 
jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2009).  
Therefore, the Board may properly consider such newly received 
evidence.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.





FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, he was 
treated for rheumatic fever while on active duty and his valvular 
heart disease is etiologically related to rheumatic fever.


CONCLUSION OF LAW

Rheumatic fever with valvular heart disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for rheumatic 
fever with valvular heart disease herein constitutes a complete 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 and the implementing regulations.  

At his May 2010 Board hearing and in documents of record, the 
Veteran contends that he was treated for rheumatic fever while on 
active duty and that, subsequently, such resulted in his heart 
condition.  Specifically, he alleges that he was misdiagnosed 
with catarrhal fever while in service.  Therefore, the Veteran 
claims that service connection is warranted for rheumatic fever 
with heart condition.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in- service 
disease or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including cardiovascular-renal disease, to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, on 
September 5, 1943, he complained of a cough, sore throat, and 
malaise.  Upon physician examination, his eyes and throat were 
inflamed and his chest was clear.  He had a temperature of 101.8 
degrees.  The Veteran was diagnosed with acute catarrhal fever 
and was treated symptomatically.  On September 10, 1943, it was 
noted that the Veteran did not respond to treatment and had a 
persistent fever.  He was transferred to the U.S. Naval Hospital 
in Great Lakes, Illinois, for treatment.  At the U.S. Naval 
Hospital, on September 11, 1943, it was noted that the Veteran 
complained of a sore throat and cough.  Upon physical 
examination, his head, eyes, neck, abdomen, and genitalia were 
considered normal or negative.  His heart had a normal rate and 
rhythm.  There were no mummers.  The Veteran's lungs had equal 
respiration excursions.  There were medium rales in the right 
base posterior.  On September 14, 1943, the Veteran had numerous 
medium rales in the base of the right lung posteriorly.  His 
temperature was 100.5 degrees.  On September 19, 1943, the 
Veteran's chest was clear and his temperature was normal.  On 
September 21, 1943, the Veteran's chest was clear, he had been 
afebrile for six days, and was feeling well.  A day later, he 
returned to duty.  The remainder of the Veteran's service 
treatment records, to include his March 1946 discharge 
examination, are negative for any complaints, treatment, or 
diagnoses of rheumatic fever and/or cardiovascular disease.

A June 2010 statement from the Veteran's spouse reflects a 
recitation of the chronology of the Veteran's treatment during 
service.  She further reported that, after being transferred to 
the U.S. Naval Hospital, the Veteran asked the Ensign on duty 
what was wrong with him and was informed that he had rheumatic 
fever.  

Post-service treatment records reflect treatment for valvular 
heart disease, coronary artery disease, and ischemic dilated 
cardiomyopathy.  Additionally, the Veteran had a history of a 
myocardial infarction in 1993 and, in March 1998, he underwent an 
elective coronary bypass operation.  In 2003, he had an automatic 
implantable cardioverter/defibrillator placed in his chest, with 
a replacement in 2008.  

The Board has first considered whether service connection is 
warranted for cardiovascular disease on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
such to a degree of 10 percent within the one year following his 
service discharge in March 1946.  As such, presumptive service 
connection is not warranted for cardiovascular disease.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to direct service connection, there are conflicting 
opinions of record regarding whether the Veteran had rheumatic 
fever in service and, if so, whether such resulted his current 
heart condition.

In this regard, a September 2008 letter from B. Hoseth, PA-C, 
reflects that the Veteran had a diagnosis of valvular heart 
disease with significant aortic stenosis in the mild range as 
well as moderate aortic insufficiency.  He further indicated that 
the Veteran had moderate mitral regurgitation and a reduced 
ejection fraction from both valvular heart disease as well as a 
previous coronary artery bypass.  Mr. Hoseth opined that the 
Veteran's current valvular heart disease was likely related to 
the rheumatic fever he had while in the Navy at a younger age.

Thereafter, a February 2009 VA examiner, after reviewing the 
Veteran's claims file, to include his service treatment records 
and private medical records, taking a history from him, and 
performing a physical examination, diagnosed the Veteran with 
coronary artery disease and opined that his heart disease was 
less likely as not caused by or a result of his service-connected 
fever.  The examiner noted that the Veteran's reported in-service 
and post-service history and determined that the Veteran was seen 
in service for a fever, but it was not documented as rheumatic 
fever.  She specifically noted that there was no documentation in 
the service treatment records that indicated rheumatic fever.  
Rather, it stated that he was diagnosed with catarrhal fever, 
which was "any of several disease of livestock marked by fever 
and edema of the respiratory tract."  The examiner stated that 
catarrhal fever was not rheumatic fever.

Subsequently, the Veteran submitted additional private medical 
opinions.  In May 2009, Dr. Kuhnlein noted that the Veteran was 
diagnosed with mixed valvular heart disease from a young age 
secondary to rheumatic fever.  He noted that the most recent 2D 
echocardiography obtained in October 2008 revealed mild-to-
moderate mitral insufficiency, dilatation of the ascending aortic 
root at 4.4cm, and aortic insufficiency.  Dr. Kuhnlein stated 
that, given the Veteran's history of rheumatic fever, while at a 
young age (while in the military), such resulted in progression 
of his valvular heart disease, including underlying valvular 
related dilated cardiomyopathy and arrhythmias.  Dr. Kuhnlein 
concluded that the Veteran's valvular heart disease was related 
to his rheumatic fever (which was diagnosed while in the 
military) and he had progression of valvular heart disease 
secondary to rheumatic fever, which had resulted in a chronic 
disability.  Additionally, in a May 2010 letter, Dr. Kuhnlein 
reiterated his statements in the May 2009 letter and indicated 
that a January 2010 2D echocardiography again showed mild-to-
moderate mitral insufficiency, dilatation of the ascending aortic 
root at 4.4cm, and aortic insufficiency.  He further stated that, 
based on the mixed valve disease seen on the recent 2D 
echocardiography, it was more likely than not due to the fever he 
was diagnosed with while in the service in 1943.  Dr. Kuhnlein 
opined that such fever was more likely than not due to rheumatic 
fever rather than catarrhal fever based on the extensive valve 
disease the Veteran had acquired.  

Likewise, in May 2010, Dr. Elliott opined that it was very likely 
the Veteran had rheumatic fever during service.  Specifically, he 
noted that he reviewed the Veteran's service treatment records 
dated in September 1943 and that the Veteran's temperature, 
duration of infection, and physical examination, to include a 
sore throat, inflamed on examination, and persistent rales in the 
chest, led him to conclude that it was very likely that the 
Veteran had a streptococcus infection.  As the body's antibodies 
fighting the invading bacteria can attack certain parts of an 
individual's system, which are commonly the heart, attacking and 
changing the architecture of the valves (rheumatic fever), and 
the kidneys.  Dr. Elliott stated that, given the Veteran's 
infection was during times when penicillin was not widely 
available, it was certain that he had a longer exposure and, 
therefore, a higher antibody response than would likely happen 
today.  He opined that such, coupled with the Veteran's cardiac 
history and heart murmurs, made it very likely that he had 
rheumatic fever as a sequalae to his throat/pneumonia infection.

Furthermore, in a June 2010 statement, Dr. O'Neill stated he 
reviewed the Veteran's service treatment records from September 
1943 and noted that, at such time, the Veteran had a sore throat, 
cough, malaise, and fever.  Dr. O'Neill indicated that the 
Veteran reported that he did not recall the events of his 
hospital stay.  He also noted that physical examination showed 
rales at the bases and a persistent temperature.  Dr. O'Neill 
concluded that such signs and symptoms were at least as likely as 
not rheumatic fever.  Additionally, he further indicated that, on 
echocardiography in January 2010, the Veteran had thickening of 
the aortic valve with increased gradient across the aortic valve 
and it at least as likely as not could be a condition with its 
root cause from rheumatic fever in 1943.

While the Veteran's service treatment records reflect treatment 
for catarrhal fever, rather than rheumatic fever, the Board will 
resolve all reasonable doubt in favor of the Veteran and, based 
on Drs. Kuhnlein, Elliott, and O'Neill's opinions, find that his 
symptoms at such time were those of rheumatic fever.  In this 
regard, the Board notes that such physicians based their opinions 
on the Veteran's service treatment records as well as a knowledge 
of his cardiac history.  Furthermore, the Board will again 
resolve all reasonable doubt in favor of the Veteran and find 
that his valvular heart disease is a result of rheumatic fever.  
In support of such finding, the Board notes that the Veteran's 
treating physicians determined that, based on the Veteran's type 
of heart disease, i.e., valvular heart disease, and the findings 
on diagnostic tests, such as the October 2008 and January 2010 
echocardiographies, it was likely a result of rheumatic fever.  
In reaching this determination, the Board observes that the 
Veteran has been diagnosed with additional disorders of the 
heart; however, his physicians have only related his valvular 
heart disease, with resulting manifestations, to rheumatic fever.  
Therefore, in light of the foregoing, the Board finds that 
service connection is warranted for rheumatic fever with valvular 
heart disease.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service  connection for rheumatic fever with valvular heart 
disease is granted.


REMAND

The Board notes that, in addition to denying service connection 
for rheumatic fever and a heart condition, the April 2009 rating 
decision denied service connection for bilateral hearing loss, 
tinnitus, type II diabetes mellitus, bladder cancer, arthritis, 
and cataract of the right eye . Thereafter, in May 2009, the 
Veteran submitted a notice of disagreement to the AOJ in which he 
initially stated that he "wish[ed] to appeal [the] denial of 
service connection for all conditions originally applied for."  
In an attachment to such document, the Veteran limited his appeal 
to entitlement to service connection for rheumatic fever with 
heart disease, which has been adjudicated herein; bilateral 
hearing loss; and tinnitus.   In this regard, the Veteran stated 
that, in addition to his heart condition, he was "seeking 
compensation for [his] hearing loss and tinnitus."  No statement 
of the case regarding the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus has been 
provided to the Veteran.  In this regard, when there has been an 
initial AOJ adjudication of a claim and a notice of disagreement 
as to its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a 
statement of the case on these issues is needed.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  But these issues will be returned 
to the Board after issuance of the statement of the case only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

A statement of the case, containing all 
applicable laws and regulations, on the 
issues of entitlement to service connection 
for bilateral hearing loss and tinnitus must 
be issued.  The Veteran should be advised of 
the time period in which to perfect his 
appeal.  Only if the Veteran's appeal as to 
these issues is perfected within the 
applicable time period, then such should 
return to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims remanded 
by the Board or by the U.S. Court of Appeals for Veterans Claims 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


